Citation Nr: 0209929	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-18 712A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas


THE ISSUES

Entitlement to service connection for a psychiatric disorder, 
to include a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from March 1962 to 
March 1963.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2000 RO rating 
decision which denied service connection for a psychiatric 
disorder.


FINDINGS OF FACT

The evidence fails to show that the veteran has a psychiatric 
disorder which is related to service.


CONCLUSIONS OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board notes that during the pendency of the 
appeal the Veterans' Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran and his representative 
were provided Statements and Supplemental Statements of the 
Case, including a Statement of the Cases dated in January 
2001, Supplemental Statements of the Case dated in December 
2001, March 2002 and April 2002.  Additionally, in October 
2001, the RO sent the veteran a letter informing him of the 
provisions of the VCAA.  In July 2002, the veteran was 
notified of the type of evidence he needed to substantiate 
the claim of service connection for a psychiatric disorder.  
The aforementioned documents provide notification of the 
information and medical evidence necessary to substantiate 
his claim.  The RO and the Board have made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  The veteran has been afforded several examinations 
during the course of this appeal, including those dated in 
April 2000, October 2000, December 2000, January 2002, and 
February 2002.  Additionally, in July 2002, that the Board 
attempted to further develop evidence pertaining to the claim 
of service connection for a psychiatric disorder.  The 
veteran was asked to provide the names and addresses of all 
medical providers who had treated him for a psychiatric 
disorder.  He was also requested to submitted VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for each non-VA doctor and 
medical facility.  The veteran stated in July and August 2002 
correspondences that he had no additional evidence to submit, 
that he was not going to sign any additional VA Forms 21-
4142, and that he would not report to the requested VA 
examination.  Under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Notwithstanding the veteran's failure to cooperate 
in the development of his claim, by refusing to report to VA 
examination and his refusal to submit additional information, 
the Board will adjudicate his claim of service connection 
based on the evidence of record.  See 38 C.F.R. § 3.655.

II.  Analysis

At the outset, the Board notes that several medical reports 
show that the veteran was diagnosed as having a personality 
disorder.  The Board observes a personality disorder is not a 
disorder for which service connection can be established.  
Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation on VA compensation benefits.  
Consequently service connection is prohibited for the 
veteran's personality disorder.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127; Beno v. Principi, 3 Vet.App. 439 (1992).  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence for a psychosis will be presumed if it is 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

Service medical records show the veteran reported to the 
mental health clinic in September 1962 complaining of 
nervousness and an inability to adjust to military life.  The 
examiner offered an impression that the veteran appeared to 
be an immature person, impulsive and had poorly controlled 
hostility.  The veteran was found to be poorly controlled and 
organized emotionally.  A couple of weeks later, the veteran 
reported to the mental health clinic complaining of 
nervousness due to constant harassment by those in his unit.  
He expressed his desire to be eliminated from service and 
that he was prepared to take actions on his own (i.e., AWOL).  
In February 1963, the veteran underwent neurological 
examination due to his recited history of sustaining a head 
injury prior to entering service.  A statement from the 
veteran's parents was obtained.  In this statement, the 
parents stated that the veteran had a head illness all of his 
life and that they did not considered him fit to continue in 
military service.  The neurologist stated that the veteran 
had a normal examination.  The neurologist also stated that 
he found no physical basis for the parent's statement that 
the veteran was unfit to continue military service.  The 
impression was that the veteran's complaints of dizzy spell 
were most likely due to hyperventilation, secondary to 
anxiety.  

A February 1963 report of psychiatric evaluation reveals that 
the veteran had almost one year of military duty and that he 
had been AWOL on two occasions to dramatize his desire to 
leave the Army.  It was reported that the veteran was 
dissatisfied with the Army and that he could not tolerate the 
regimentation and the work.  The veteran reported having 
problems getting along with his parents.  A mental status 
examination revealed that the veteran had a tendency to over-
dramatize and that he had a hysterical blink.  He had no 
motivation for duty.  The diagnosis was emotional instability 
reaction, chronic, severe.  Such diagnosis was not considered 
to be incurred in the line of duty and it was determined that 
such diagnosis existed prior to service.  The psychiatrist 
stated that the veteran had no mental condition which 
warranted separation from service.  The veteran's February 
1963 discharge examination revealed the veteran had a normal 
psychiatric examination.  

The veteran was discharge from service in March 1963.  There 
is no evidence that a psychosis was manifest to a compensable 
degree within the year after service, as required for a 
presumption of service incurrence.

Postservice medical records from October 1964 to 2002 show 
the veteran has been diagnosed with a variety of psychiatric 
disorders, including, a bipolar disorder, depression, anxiety 
disorder, dysthymic disorder, conversion reaction, affective 
disorder, and an adjustment disorder with mixed emotional 
features.  The determinative issue is whether there is a 
relationship between service and his postservice psychiatric 
diagnoses.  There are several medical reports which speaks to 
this very issue.  In this regard, a QTC examiner in October 
2000 noted the veteran's past psychiatric history.  Based on 
mental status examination, the examiner diagnosed cyclic 
bipolar disorder, anxiety disorder and generalized anxiety 
disorder.  The QTC medical examiner stated that she reviewed 
the veteran's medical records.  The examiner stated that the 
current personality disorder diagnosed on examination was 
more likely attributed to traits he exhibited as a teen with 
alcoholism and progressed into a full-blown personality 
disorder as an adult.  The examiner stated that there was 
nothing in the service records documenting a personality 
disorder.  She concluded that it was least likely that his 
disorders of bipolar, anxiety, and personality disorders had 
its etiology in service.  

In March 2001, Erlinda E. Belvis, M.D., conducted a 
psychiatric evaluation of the veteran.  The veteran reported 
symptoms of anxiety and depression.  The veteran related the 
various medical disabilities he had.  He also gave a history 
of having been abused by a sergeant during basic training in 
1962.  Dr. Belvis diagnosed the veteran as having major 
depression, and generalized anxiety disorder.  The veteran's 
stressor was that of chronic pain and not being able to 
function vocationally.  An unsigned handwritten note at the 
bottom of the report states that the possibility existed that 
the veteran's present problems were a result of military 
service. 

VA examined the veteran in January 2002.  The examiner stated 
that a review of the claims file, including the veteran's 
service medical records had been conducted.  Such review of 
the claims file was evident, as the examiner cited to 
findings in the record.  During the examination, the veteran 
complained of being sexually and physically abused by his 
platoon sergeant.  He related that this cause his psychiatric 
problems.  He stated that he had nightmares of the abuse by 
his previous platoon sergeant.  He stated that he had anxiety 
and depression.  Based on historical records, and mental 
status examination, the examiner diagnosed the veteran as 
having a bipolar disorder, a personality disorder, and 
polysubstance abuse.  The examiner stated that after review 
of all medical service records, it was her opinion, that 
there was no evidence of a diagnosis of a bipolar disorder 
during service.  In addition, it was reported that there was 
no clear diagnosis of a personality disorder at that time.  
The examiner noted that the veteran was considered an 
immature person, which may be an indication of early stages 
of a personality disorder.  It was the overall impression 
that the primary problems were those of a personality 
disorder, but that a bipolar disorder was also present.  

The veteran underwent VA psychiatric examination in February 
2002.  The examiner related that the claims file, including 
service medical records were reviewed prior to and after the 
examination.  Such review of the record was confirmed by the 
examiner's report which outlined pertinent service medical 
reports and postservice medical reports.  The examiner also 
obtained the veteran's social and occupational history and 
conducted a mental status examination.  The examiner 
diagnosed the veteran as having a bipolar disorder, not 
otherwise specified, an anxiety disorder, not otherwise 
specified, polysubstance abuse, and a personality disorder, 
not otherwise specified.  The VA psychiatrist noted that a 
neurologist in service stated that the veteran's complaints 
of headaches, dizziness, facial and limb paresthesias could 
be due to hyperventilation caused by anxiety.  The examiner 
stated that a psychiatrist apparently did not see the 
veteran.  The examiner noted that the veteran's service 
medical records showed no diagnosis or treatment for bipolar 
disorder or personality disorder.  The examiner stated that 
it was possible that there was some degree of anxiety in 
service due to the neurologist finding, but that there was no 
diagnosis of an anxiety disorder in service.  The examiner 
concluded that she could not ascertain whether anxiety 
symptoms were present prior to service or began during 
service.  The examiner noted that a search of the service 
medical records revealed no diagnosis or treatment for a 
bipolar disorder or a personality disorder.  The examiner 
stated that overall, there was some history of possible 
diagnosis of some type of anxiety disorder during service, 
but that she could find no indication of diagnosis or 
treatment of bipolar disorder or a personality disorder.  

Following the February 2002 examination, the RO received a 
February 1963 service psychiatric examination report.  The RO 
forwarded such report to the VA examiner who conducted the 
February 2002 examination for review.  The VA psychiatrist 
stated that a review of the veteran service medical records 
failed to reveal a diagnosis of bipolar disorder or 
depression.  The psychiatrist stated that in service a 
neurologist mentioned anxiety with hyperventilation as a 
possible explanation for the symptoms the veteran complained 
of.  The psychiatrist noted that the neuropsychiatrist in 
service (in February 1963) diagnosed the veteran as having a 
chronic severe emotional instability reaction.  The VA 
psychiatrist stated that such diagnosis no longer existed in 
the current psychiatric nomenclature (DSM IV).  She stated 
that she was not a psychiatrist in 1963 and was not trained 
using nomenclature of that time, however her estimation was 
that such diagnosis probably represented what would currently 
be diagnosed as a personality disorder.  The psychiatrist 
stated that it was possible that early symptoms of what was 
later diagnosed as a personality disorder were present during 
service.

The Board observes that once the examiner reviewed the 
veteran's complete medical records, specifically the February 
1963 psychiatric examination showing a diagnosis of chronic 
severe emotional instability, she determined that such 
diagnosis would currently be diagnosed a personality 
disorder. 

A review of the service medical records are negative for a 
diagnosed psychiatric disorder.  The veteran underwent a 
complete neuropsychiatric examination in February 1963 which 
failed to reveal a psychiatric disorder.  Moreover, on his 
February 1963 service elimination examination, he was noted 
to have a normal psychiatric examination.  Moreover, 
following review of a February 1963 service psychiatric 
examination report, in March 2002, a VA psychiatrist noted 
that the veteran had a personality disorder in service.  The 
examiner continued to report that there was no evidence in 
the service medical records showing that the veteran had a 
psychiatric disorder (i.e., bipolar disorder, depression, 
etc.).  While previous psychiatrist allude to a finding of 
the veteran having an anxiety disorder in service, at the 
time of such finding, the February 1963 service psychiatric 
report (showing what has been deemed a personality disorder) 
was not of record.

A review of the record fails to demonstrate any probative 
evidence showing that the veteran's current psychiatric 
diagnoses is related to service.  The Board observes that the 
statement at the bottom of Dr. Belvis March 2001 psychiatric 
report to the effect that the "possibility exist that this 
patient's present problems are the result of military 
service".  The Board, however, finds that such statement 
lacks probative value.  The statement is speculative in 
nature and when viewed in light of the other medical evidence 
and opinions of record, it is of minimal probative value.  
The Board finds it noteworthy that there is no indications 
that such statement was written by a psychiatrist.  Even 
assuming, however, that Dr. Belvis or another psychiatrist 
wrote such statement, such statement does not clearly link 
the veteran's current psychiatric disorder to service.  
Moreover, the Board observes that there was no rationale 
provided to support such statement.  Although alleged by the 
veteran, there is no indication that such psychiatrist 
reviewed the veteran's records, including his complete 
service medical records, in connection with making such 
statement.  

The reports showing that the veteran did not have a 
psychiatric disorder in service, but that he had a 
personality disorder in service, was based on a complete 
review of the veteran's service medical records and 
postservice medical records.  Therefore, the Board finds that 
such opinions are afforded greater weight than the statement 
written at the bottom of a March 2001 Dr. Belvis report.

The Board notes the multiple statements submitted by the 
veteran, as well as his September 2000 RO hearing testimony 
and his April 2001 Video Board hearing testimony, to the 
effect that his current psychiatric disorder is related to 
service.  The veteran is not competent to offer opinions 
regarding medical diagnosis or causation.  As a lay person, 
he veteran lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

The Board notes that a September 1996 medical report reveals 
a diagnosis of PTSD.  During this evaluation, the veteran 
reported being injured in an accident in November 1994.  He 
fell backwards down concrete steps.  Thereafter, he had 
blurred vision, neck, shoulder and mid-back pain.  It was 
reported that the veteran earned a 81 percentile score on the 
PTSD test.  It was reported that an analysis of his responses 
indicated distressing dreams, flashbacks, recurrent memories, 
distress on seeing someone, some event or having thoughts and 
feelings about the accident.  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  The Board observes that the examiner 
in September 1996 failed to point to any specific service 
stressor as the basis for the diagnosis of PTSD.  It appears 
that such diagnosis was based on a 1994 accident and not 
anything related to service.  When examined in January 2002, 
the veteran related a history of being abused by a sergeant 
in service.  The examiner stated that sufficient 
symptomatology for a diagnosis of PTSD could not be found.  

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran currently has PTSD.  
Numerous medical records, including examinations in October 
2000, March 2001, January and February 2002, show no 
diagnosis of PTSD.  The veteran reported being abused by his 
sergeant in service when examined in March 2001, the 
psychiatrist diagnosed an anxiety disorder and major 
depression, not PTSD.  Moreover, even if the Board were to 
accept the 1996 diagnosis of PTSD, there is nothing in the 
report to conclude that such diagnosis was based on an event 
of service.  The report tends to suggest that the diagnosis 
was related to a 1994 accident.  Service connection for PTSD 
is not warranted since the evidence does not show that he has 
PTSD which is related to service.

In conclusion, the Board must find that the preponderance of 
the evidence is against the claim of service connection for a 
psychiatric disorder.  In this regard, the evidence fails to 
show that the veteran had a chronic psychiatric disorder in 
service.  In addition, there is no competent medical evidence 
linking the veteran's current psychiatric disorder to 
service, including any incident of service.  Consequently, 
the benefit-of-the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

ORDER

Service connection for a psychiatric disorder is denied.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

